DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derocher et al. (USPub 2019/0210633) in view of Palfenier et al. (US 5,590,565).
	With respect to claim 1, Derocher et al. disclose a steering device (20) comprising: an operating member that steers a vehicle; a first moving unit (28) that moves in an axial direction of a shaft member (22) having the operating member connected at a rear end, along with the shaft member, and rotatably supports the shaft member (Fig 1); a second moving unit (26) that holds the first moving unit so as to be movable in the axial direction; a holding unit (24) that holds the second moving unit so as to be movable in the axial direction; a first screw mechanism (38, 46) that is disposed between the first moving unit and the second moving unit and moves the first moving unit in the axial direction; a second screw mechanism (36, 44) that is disposed between the second moving unit and the holding unit and moves the second moving unit in the axial direction; a driving unit (34) that outputs driving force for driving the first screw mechanism and the second screw mechanism; and a transmission mechanism that is coupled to the first screw mechanism, the second screw mechanism, and the driving unit and transmits driving force of the driving unit to the first screw mechanism and the second screw mechanism [0017], wherein: the steering device moves the operating member between an operation region and a retraction region [0020]; and one of the first screw mechanism and the second screw mechanism is provided so as to operate in a forward direction when the operating member moves between the retraction region and the operation region [0020], but Derocher et al. do not disclose that reverse efficiency of that one screw mechanism is set such that when the operating member is subjected to an external force directed toward the retraction region, that one screw mechanism does not operate in a reverse direction due to the external force. Palfenier et al., however, disclose a collapsible telescoping steering column having a screw mechanism wherein the leadscrew and/or gear ratio is calculated to create reverse efficiency (preventing back drive)(column 4, lines 4-12).  Therefore, it would have been obvious to one having 
	With respect to claim 2, wherein reverse efficiency of the first screw mechanism is set such that when the operating member is subjected to an external force directed toward the retraction region, the first screw mechanism does not operate in a reverse direction due to the external force (column 4, lines 4-12 of Palfenier et al.).
	With respect to claim 3, wherein: the first screw mechanism has a first nut (46) that is fixed to the first moving unit, and a sliding screw (38) that screws into the first nut (46) in a state of extending in the axial direction and is rotated by the driving unit through the transmission mechanism; and the second screw mechanism has a second nut (44) that is rotated by the driving unit through the transmission mechanism, but Derocher et al. do not disclose a ball screw that screws into the second nut (44) that is fixed on the holding unit so as to extend in the axial direction relatively to the holding unit.  Palfenier et al. disclose the use of a ball screw connection (108, 110). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Derocher et al. in view of the teachings of Palfenier et al. to utilize a ball screw connection rather than a threaded shuttle, since it was old and well known that these connections are interchangeable and one having ordinary skill would have expected it to yield nothing more than predictable results, namely, that the screw would translate within the nut.
	With respect to claim 7, as modified, further comprising an impact absorbing member (20) that is connected to the first moving unit and absorbs impact as a front end of at least one of the shaft member and the first moving unit moves in the axial direction toward a front side (column 2, lines 7-24).
	With respect to claim 9, wherein the second moving unit has a guide mechanism that guides movement of the first moving unit relative to the second moving unit (all three telescopic parts have some form of bearings or sliding mechanism between each other to allow telescopic guidance).
	With respect to claim 11, the combination as discussed above disclose the claimed invention but does not disclose separate driving units for each screw mechanism.  However, it would have been obvious to one having ordinary skill in the art before the invention was filed to use multiple driving units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Allowable Subject Matter
Claims 4-6, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        1/12/2022